Franklin Templeton Investments One Franklin Parkway San Mateo, CA 94403-1906 November 27, 2013 Filed via EDGAR (CIK #0000876441) Ms. Karen Rossotto, Esq. U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Subject: Franklin Templeton International Trust (the “Registrant”) (File Nos. 033-41340, 811-06336) Dear Ms. Rossotto: On behalf of the above-referenced Registrant, submitted herewith under the EDGAR system, are the Registrant’s responses to the comments of the staff (the “Staff”) of the U.S.
